Citation Nr: 1146168	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  01-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected muscle strain of the neck based on limitation of motion.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected cervical spine disability based on radiculopathy involving the left arm.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1999.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision that granted service connection for a cervical spine disability and assigned a 20 percent rating, effective on October 1, 1999.

In August 2001, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO); a transcript of this hearing is associated with the claims file.

The Board remanded the case to the RO in September 2003, June 2007 and May 2009 for additional notice and development of the record.

In December 2010, the Board assigned a higher rating of 30 percent for the service-connected cervical spine disorder and remanded the matter for additional development and consideration of a separate rating for neurological manifestations associated with the cervical spine disability.  

In a June 2011 rating decision, the RO effectuated the grant of a 30 percent for the cervical spine disability and assigned a separate 10 percent rating for the associated radiculopathy involving the left upper extremity.

The  issues of service connection for an innocently acquired psychiatric disorder and a total rating based on individual unemployability by reason of service-connected disability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  For the period of the appeal, the service-connected cervical spine disability is not shown to have been manifested by more than severe functional loss or limitation of motion; neither ankylosis of the cervical spine, nor severe or pronounced intervertebral disc syndrome is demonstrated.

2.  For the period the appeal, the service-connected cervical spine disability is not shown to have been manifested by more than mild radiculopathy including complaints of numbness and tingling of the left upper extremity; neither moderate incomplete paralysis, nor intervertebral disc disease with incapacitating episodes is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 30 percent for the service-connected muscle strain of the neck base based on limitation of motion or intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes (Codes) 5290 and 5293 (2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Codes 5237 and 5243 (2011). 

2.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected cervical spine disability based on radiculopathy with involvement of the left arm have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 4.7, 4.124a, including Diagnostic Code 8515 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the March 2000 rating decision on appeal granted service connection for a cervical spine disability, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in May 2000 and notice on the downstream issue was also provided November 2001, June 2007, and August 2009 correspondence.  

The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are competent for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  VA's duty is met.


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Nevertheless, the Board acknowledges that separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected orthopedic cervical spine disability is rated 30 percent disabling based on severe limitation of motion under Code 5290.  See 38 C.F.R. § 4.71a (prior to September 26, 2003).

A separate rating of 10 percent for the service-connected cervical spine radiculopathy with sensory impairment of the left upper extremity is assigned a 10 percent rating under Code 8515.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 5290, slight limitation of motion of the cervical segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the cervical segment of the spine warrants a 20 percent evaluation.  A 30 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under 38 C.F.R. § 4.71a, Code 5293 (2002), a 10 percent evaluation was assigned for mild intervertebral disc syndrome.  A 20 percent evaluation was assigned for moderate intervertebral disc syndrome, with recurring attacks.  

A 40 percent evaluation was assigned for severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  

A 60 percent evaluation was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  

A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  

A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  

A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Effective on September 26, 2003, the rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010)).

The revised regulations provide as follows: General Rating Formula for Diseases and Injuries of the Spine: (General Formula) (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine.  

A 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.

The Board notes that the terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

The statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under the version of the regulations for rating cervical spine disabilities prior to September 26, 2003, a rating in excess of 30 percent was only assignable if there was evidence of residuals of a fractured vertebrae with or without cord involvement (Code 5285), unfavorable ankylosis of the cervical spine (Code 5287), severe or pronounced intervertebral disc syndrome (Code 5293), or intervertebral disc syndrome (5243) involving incapacitating episodes at least 4 week but no greater than 6 weeks during a 12 month period. 

The medical evidence of record consists refers to VA examinations and private treatment records; however, since none of these records show evidence of a fractured vertebra, ankylosis, or incapacitating episodes, Diagnostic Codes 5285, 5287, and 5243 are not applicable. 

With regard to the previous Diagnostic Code 5293, the Veteran is not shown to have had symptoms compatible with pronounced intervertebral disc syndrome, which involves manifestations of persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with intermittent relief.

Throughout the appeal, the VA examinations and private treatment records have noted the Veteran's complaints of pain associated with his service-connected cervical spine disc disease.  Muscle spasms were noted at private evaluations in November and December 2005, and at the May 2011 VA examination.  

Neurologically, only mild or minimal neurological manifestations were shown.  The Veteran's complaints of left arm radiculopathy involving left arm, left thumb, and left index finger manifested by numbness, paresthesia and tingling were noted at times on VA examinations in March 2000, July 2004, August 2004, October 2008, and May 2011, as well as private treatment records in May 2001 and November 2005.  

However, there was no objective evidence of atrophy, absent reflexes in the upper extremities or decreased upper extremity strength.  

The related testing also showed no basis for an increase.  In May 2000, an April 2000 MRI noted only a focal disc bulge at C4-5 without cord deformity and disc changes at C5-6 without cord deformity.  The impression was that of degenerative disc disease and spondylosis.  

A May 2005 MRI also showed disc disease with a normal spinal cord and spondylotic changes.

An August 2004 EMG was normal, as were May 2011 X-ray studies of the cervical spine.

Overall, the service-connected disability picture does not equate with or more nearly approximate severe or pronounced intervertebral disc disease so as to support the assignment of a higher combined rating under the older version of the criteria.  

Under the revised criteria that came into effect September 26, 2003, a higher rating may only be assigned under the General Formula unless there is unfavorable ankylosis of the entire cervical spine.  

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

The VA examinations from 2000 to 2011 show that the Veteran has impaired or limited motion of the neck with the June 2011 VA examination showing forward flexion to 30 degrees without pain, extension to 45 degrees, left lateral flexion to 25 degrees without pain, right lateral flexion to 15 degrees without pain, left lateral rotation to 45 degrees without pain, and right lateral rotation to 55 degrees.  In the ranges of motion where pain was elicited, there was an additional 15 degrees of motion shown with pain.  


Although VA examinations in October 2008 and May 2011 indicated that the Veteran had additional pain, stiffness and limitation of motion due to daily flare-ups, ankylosis is not suggested to due to any of these manifestations.  

While the Veteran testified in August 2001 that his neck "locked up" a few times a day, there was no true locking; rather, there was spasm and what felt like "foam on foam" that caused a "locking down feeling."

A separate rating in excess of 10 percent for the service-connected neurological manifestations is not warranted under Code 8515.

38 C.F.R. § 4.124a, Code 8515 provides a 10 percent rating for mild, incomplete paralysis; a 20 percent rating for moderate, incomplete paralysis (minor); and a 30 percent rating for moderate, incomplete paralysis (major).

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2011).

The Veteran's October 1977 medical history report indicates he is right handed, thus, his left arm is the minor extremity.

Although the August 2008 EMG found no evidence of radiculopathy of the left upper extremity, other records such as the October 2008 VA examination contain a diagnosis of C6 radiculopathy. 

As noted previously, the VA examinations show finding of slight weakness in the triceps and mildly decreased sensation in areas of the left arm to include the thumb and index finger without evidence of other neurological manifestations such as decreased motor strength, atrophy or absent reflexes.

The Veteran's complaints of left arm weakness and difficulties with coordination are not objectively confirmed by persistent findings on examination or during testing.  See October 2008, November 2009, and May 2011 VA examinations and the November 2005 private treatment records.  

Thus, on this record, his manifestations are not shown to be present to a degree that would equate with more than mild incomplete paralysis of the involved nerve.

Given the minimal neurological findings, no more than mild, incomplete paralysis is shown.

The Board finds that, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application in this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Board has also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thun outlines a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In the present case, there is nothing in the record that even suggests that the service-connected cervical spine impairment is productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the criteria applied in this case. 

A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed, the rating criteria considers limitation of motion, functional impairment, and neurological manifestations.  

Since the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, supra.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

An initial rating in excess of 30 percent for the service-connected cervical spine disability is denied.  

An initial rating in excess of 10 percent for the cervical spine radiculopathy involving the left arm is denied.


____________________________________________
STEPHEN  L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


